Ehodes, C. J.,
delivered the opinion of the Court:
The property m controversy is alleged to have been conveyed in the year 1853 to a trustee “ in trust for the use and benefit of Harriet M. Eisley and S. Eisley.” By means of that conveyance, the equitable estate in the premises was vested in the Eisleys, as joint tenants.
It is objected that they did not become joint tenants, because they did not come to the estate by purchase. It is not alleged that they acquired the estate by inheritance, but it is alleged that it was conveyed to them. Purchase includes every mode of coming to an estate, except inheritance.
It is also contended that the Act of April 27, 1855, which provides that “every interest in real estate, granted or devised to two or more persons, other than executors and trustees as such, shall be a tenancy in common, unless expressly declared in the grant or devise to be a joint tenancy,” changed the rule, and converted existing joint tenan*198cies, wbicb were not expressly declared to be sucb, in tbe grant or devise by wbicb tbey were created, into tenancies in common. There is nothing in tbe statute showing that it was intended that it should have a retrospective operation; and, if sucb were tbe intention, tbe Legislature bad not competent authority to give sucb an effect to tbe statute, as would deprive joint tenants of one of tbe essential elements of their tenure — tbe right of survivorship.
Judgment affirmed.